Title: From George Washington to James Wilkinson, 27 June 1780
From: Washington, George
To: Wilkinson, James



Sir
Head Quarters Ramopaugh [N.J.] 27th June 1780

I have recd your favr of the 24th. If I remember right most or all of the Cloathing coming from Phila. is of the kind which the Army will immediately want, it may therefore come on in the first instance to Morris Town and from thence according to Circumstances—It will be well to order about one thousand pair of shoes immediately to the Army, as I observe many of the Men are in want.
Be pleased to let me know what prospects you have of getting the linen Cloathing from Springfield brought forward. I am &.
